UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                               No. 01-4217
JIMMY O. DESKINS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                           (CR-98-94-2)

                       Submitted: August 31, 2001

                       Decided: October 15, 2001

     Before WIDENER and NIEMEYER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Mary Lou Newberger, Acting Federal Public Defender, Edward H.
Weis, First Assistant Federal Public Defender, Charleston, West Vir-
ginia, for Appellant. Charles T. Miller, United States Attorney, Steph-
anie D. Thacker, Special Assistant United States Attorney,
Charleston, West Virginia, for Appellee.
2                      UNITED STATES v. DESKINS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Jimmy O. Deskins appeals the district court’s order affirming his
conviction and sentence for his willful failure to pay child support
obligations in violation of the Deadbeat Parents Punishment Act. 18
U.S.C.A. § 228 (West 2000). On appeal, Deskins suggests that the
evidence was insufficient to prove the willful nature of his failure to
pay and challenges the magistrate judge’s calculation of the amount
of restitution. Finding no merit to either claim of error, we affirm
Deskins’ conviction and sentence.

   As a defendant challenging his conviction on the sufficiency of the
evidence, Deskins bears a heavy burden. See United States v. Hoyte,
51 F.3d 1239, 1245 (4th Cir. 1995). "To sustain a conviction[,] the
evidence, when viewed in the light most favorable to the government,
must be sufficient for a rational trier of fact to have found the essen-
tial elements of the crime beyond a reasonable doubt." United States
v. Brewer, 1 F.3d 1430, 1437 (4th Cir. 1993); see also Glasser v.
United States, 315 U.S. 60, 80 (1942). The reviewing court considers
circumstantial as well as direct evidence and the government is given
the benefit of all reasonable inferences from the facts proven to those
sought to be established. See United States v. Tresvant, 677 F.2d
1018, 1021 (4th Cir. 1982). "[A]n appellate court’s reversal of a con-
viction on grounds of insufficient evidence should be confined to
cases where the prosecution’s failure is clear." United States v. Jones,
735 F.2d 785, 791 (4th Cir. 1984) (quoting Burks v. United States,
437 U.S. 1, 17 (1978)).

   Our review of the record and the transcripts of the trial before the
magistrate judge reveal no such failure of the evidence. As the district
court correctly noted, the evidence of Deskins’ conduct in the face of
his financial obligation to his children amply demonstrates the willful
nature of his actions under even the most stringent definition of the
                      UNITED STATES v. DESKINS                       3
term. See United States v. Poll, 521 F.2d 329, 333 (9th Cir. 1975).
Deskins’ conviction was supported by sufficient evidence.

   We also find that the magistrate judge fully complied with the stat-
ute in determining the amount of restitution owed as a result of
Deskins’ conviction. See United States v. Bailey, 115 F.3d 1222, 1232
(5th Cir. 1997). The magistrate judge properly declined Deskins’ invi-
tation to engage in a collateral review of the state’s determination of
Deskins’ arrearage. See id.; United States v. Johnson, 114 F.3d 476,
481 (4th Cir. 1997). There is no error in the restitution order in this
case.

   Accordingly, Deskins’ conviction and sentence are hereby
affirmed. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                          AFFIRMED